Citation Nr: 9920272	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-19 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a kidney disorder.

(The issue of entitlement to waiver of recovery of an 
overpayment of improved pension benefits in the amount of 
$9,195 is the subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from April 1948 to February 
1950, from August 1951 to July 1955, and from September 1958 
to July 1959.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the February 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for a kidney disorder.

A hearing was held on June 25, 1996, in Huntington, West 
Virginia, before Steven L. Cohn, who is the member of the 
Board rendering the determination in this claim and was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b)(West 1991).  In December 1996, the 
Board remanded the case to the RO for further development.


FINDING OF FACT

The claim for service connection for a kidney disorder is not 
accompanied by supporting medical evidence and is not 
plausible.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a chronic kidney disorder.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are partially available and are 
negative for complaints, findings, or diagnosis related to a 
kidney disorder.  

VA medical records dated in March 1964 show the veteran was 
hospitalized for four days due to right ureteral colic.  At 
that time an intravenous pyelogram suggested changes 
compatible with previously passed calculus.  The veteran 
became asymptomatic after three days and was discharged with 
a diagnosis of probable right ureteral calculus.  

Received in May 1976 was the veteran's original application 
for compensation or pension in which he claimed to have 
experienced gout in 1960, but made no specific reference to a 
kidney disorder.  On VA examination conducted in July 1976 
the veteran gave a history of treatment in December 1959 for 
a urinary bladder stone which was reportedly revealed by 
intravenous pyelogram.  The veteran reported that shortly 
thereafter he was found to have gout and began treatment with 
medication.  On repeated follow-up intravenous pyelograms, a 
stone was identified in his left ureter which was eventually 
passed.  The veteran continued to take medication for gout as 
well as hypertension medicine at the time of the examination 
in 1976, when he had no current urinary complaints.  His 
kidney, liver, bladder and spleen were not palpable.  A 
radiographic study of the kidneys, ureter and bladder (KUB), 
conducted in July 1976 revealed multiple densities in both 
sides of the pelvis considered possibly due to phleboliths.  
There was no evidence of obstruction.  The impression was 
negative KUB.  

Private medical reports dated in June 1984 to October 1992 
reflect treatment for recurrent renal calculi.  March 1993 VA 
outpatient treatment records show the veteran complained of 
kidney stones which he reportedly passed approximately two 
times a year, accompanied by hematuria.  A history was noted 
of dozens of renal calculi since 1958.  On pathological 
examination conducted in March 1993 stones were described as 
urinary caliculi.  An abdominal x-ray conducted in April 1993 
disclosed phleboliths in the pelvis with no significant 
abnormality in the soft tissue shadows or intestinal gas 
pattern.  An intravenous urogram was also conducted in April 
1993 which revealed prompt functioning kidneys with no 
evidence of obstructive uropathy to the left and right upper 
collecting system.  Findings were suggestive of some degree 
of bladder outlet obstruction.  Medical reports dated in May 
1993 indicated that intravenous pyelogram was normal and 
cystourethroscopy revealed normal anterior urethra and 
ureteral orifices.  The posterior urethra had mild benign 
prostatic hypertrophy.  When the veteran was seen in November 
1993 the assessment included right renal calculus, in 
addition to severe symptoms of benign prostatic hypertrophy.  

The veteran testified at a personal hearing before the Board 
in June 1996 to the effect that he had been treated for 
kidney stones in a private hospital in Parkersburg, West 
Virginia, beginning in December 1959, and for several months 
thereafter.  The veteran indicated he had unsuccessfully 
attempted to obtain related medical records from the hospital 
or the records of the attending physicians who were now 
deceased.  His representative asserted that a chronic kidney 
disorder was therefore present within 5 months of separation 
from service.  The veteran further related that in 1964 he 
was treated for a recurrence at the VA hospital in New 
Orleans, reportedly the first of many recurrences of the same 
problem, which continued to the present time.  In response to 
questioning the veteran stated that he did not have this 
problem when he was separated from service in July 1959.  He 
denied symptoms during active service.  Also received at 
hearing were statements dated in March 1995 and signed by two 
of the veteran's family members, who related that they 
recalled his hospitalization for kidney problems in December 
1959.  

Private medical reports dated in October 1996 show that a 
computerized tomography (CT) scan of the abdomen disclosed 
evidence of parenchymal scarring in both kidneys with 2 to 3 
small hypodense areas noted in the cortex of the right 
kidney, probably representative of small cysts.  VA 
outpatient treatment records dated in June 1997 reflect the 
veteran's report of having recently passed two kidney stones, 
which he brought into the clinic for analysis.  

The record reflects that the RO made extensive efforts to 
locate all pertinent medical records identified by the 
veteran and that no additional records could be obtained.  

Entitlement to Service Connection for a Kidney Disorder 

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. §  3.303(d)(1998).  
Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when; (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307 (1998)) and the veteran presently has the same 
condition; (2) a disease manifests itself during service (or 
during the presumptive period) but is not identified until 
later, there is a showing of continuity of symptomatology 
after discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  A lay person is not, however, 
competent to provide evidence that the observable symptoms 
are manifestations of chronic pathology or diagnosed 
disability.  Id.

Additionally, where a veteran served for 90 days or more 
during a period of war or peacetime after December 31, 1946, 
and a specified chronic disease, to include cardiovascular 
renal disease, became manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
the chronic disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§  3.307, 3.309.  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs (VA) shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v.  
Derwinski, 1 Vet.App. 78 (1990).  

As explained below, the appellant's claim is not well 
grounded.  To sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet.App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet.App. 19 (1993).  A well-grounded claim is one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a).  Murphy  
v. Derwinski, 1 Vet.App. 78, 81 (1990).  Where the 
determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. § 
5107(a).  Lathan v. Brown, 7 Vet.App.  359 (1995).  In order 
for a claim for service connection to be well grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in service injury or disease and the current 
disability (medical evidence.)  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown,  7 Vet.App. 498 (1995), or by lay 
testimony when the etiological relationship is "one as to 
which a lay person's observation is competent," although a 
lay person is not generally competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or a subsequently diagnosed disability. Savage, 10 
Vet. App. at 497.

The record in this case is devoid of evidence that the 
currently diagnosed kidney disorder was present in service.  
Nor does the veteran make any claim in that regard.  During 
his personal hearing in June 1996, he stated that he did not 
have any symptoms related to a kidney disorder during active 
service or at the time of his separation from service.  
Instead he contends that chronic kidney disease was present 
within five months of his last separation from service in 
July 1959.  The veteran has testified that he was treated for 
a kidney stone during the presumptive period of one year 
following separation from active service, and has presented 
statements from others that he was hospitalized for kidney 
problems during the pertinent time.  However, the veteran 
cannot rely on the presumption of nexus to service inasmuch 
as the evidence of record does not demonstrate that the 
veteran has chronic renal disease, which was manifest to a 
compensable degree within the presumptive period of one year 
following service.  Although the medical evidence reflects 
recurrent renal calculi since 1964, the earliest objective 
medical evidence of the disorder dates from more than 5 years 
after the veteran's separation from service.  Repeated 
efforts to obtain additional treatment records identified by 
the veteran have been unsuccessful and it has been reported 
that there are no additional records to be obtained.  While 
we recognize the veteran's sincere belief in the merits of 
his claim, we conclude that medical evidence to corroborate 
his claim can not be obtained.  In the absence of a showing 
that a chronic disease was incurred in service, or within the 
applicable presumptive period, or medical evidence of a nexus 
between the currently diagnosed disorder and active service, 
a service connection claim lacks the essential elements of 
plausibility.  The veteran cannot provide the requisite 
medical evidence to render the claim well-grounded because 
lay persons (i.e., persons without medical training or 
expertise) are not competent to offer opinions concerning 
medical causation or diagnosis.  Moray v. Brown, 5 Vet.App. 
211 (1993); Grottveit v. Brown, 5 Vet.App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  In the absence 
of medical evidence indicating an etiological link between 
current symptoms of kidney disorder and active service, or a 
showing of chronic disease of a compensable level during the 
presumptive period, the claim for service connection must be 
denied as not well grounded.  


ORDER

The claim for service connection for a kidney disorder is 
denied as not well-grounded.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

